DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 11/5/2021.
Claims 1, 3, 5, 7, 17, 18, 22, 24, 26, 28, and 30 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 17, 18, 22, 24, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2015/0358094 A1; hereafter Yi) in view of WU et al. (US 10,886,990 B2; hereafter WU).




With respect to claim 1, Yi discloses a method for controlling measurement reporting, comprising:
receiving (400, 410, 420, 430, 440 in FIG. 4), by a terminal (10, UE in FIG. 1), a preset signaling from a network device (20, BS in FIG. 1), wherein the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field) is used to activate or deactivate a measurement reporting (paragraphs [0060], [0062], [0063]) function of the terminal (10, UE in FIG. 1); and
controlling (400, 410, 420, 430, 440 in FIG. 4), by the terminal (10, UE in FIG. 1), reporting of a measurement report (paragraphs [0060], [0062], [0063]) according to the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field).
Yi does not disclose wherein the preset signaling contains a first signaling and a second signaling, and the first signaling is used to indicate to deactivate the measurement reporting function of one measurement of the terminal:
wherein the second signaling is used to indicate to activate the measurement reporting function of another measurement of the terminal, and wherein a type of the preset signaling is a medium access control (MAC) control unit (CE).

S110, S120, S130 in FIG. 1; see the configuration signal and feedback configuration) contains a first signaling and a second signaling, and the first signaling (col. 5, lines 8-35, see the reporting deactivation signaling) is used to indicate to deactivate the measurement reporting function of one measurement of the terminal (S110, S120, S130 in FIG. 1; see the CSI from the UE);
wherein the second signaling (col. 5, lines 8-35, see the reporting activation signaling) is used to indicate to activate the measurement reporting function of another measurement (col. 6, lines 10-25, see the N cycles for cyclic feedback) of the terminal (S110, S120, S130 in FIG. 1; see the CSI from the UE), and wherein a type of the preset signaling is a medium access control (MAC) control unit (CE) (col. 5, lines 1-10, see the MAC-CE signaling).


WU teaches an improvement in improved feedback of CSI from the UE (col. 1, lines 23-31).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timing as taught by WU in the method, network, and devices of Yi to produce an expected result.   


With respect to claim 3, Yi further discloses wherein the controlling, by the terminal (10, UE in FIG. 1), reporting of the measurement report (paragraphs [0060], [0062], [0063]) according to the preset signaling, comprises:
400, 410, 420, 430, 440 in FIG. 4), by the terminal (10, UE in FIG. 1), that the measurement reporting (paragraphs [0060], [0062], [0063]) function of the terminal (10, UE in FIG. 1) is disabled within a preset time period (paragraph [0059], see the signal transmission period and/or offset) according to the first signaling.


With respect to claim 5, Yi further discloses wherein the controlling, by terminal, reporting of the measurement report (paragraphs [0060], [0062], [0063]) according to the preset signaling, comprises:
determining, by the terminal (10, UE in FIG. 1), that the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) is enabled within a preset time period (paragraph [0059], see the signal transmission period and/or offset) according to the second signaling.



With respect to claim 7, Yi further discloses wherein a bit number of a field in the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field) for activating or deactivating the measurement reporting (paragraphs [0060], [0062], [0063]) function of the terminal (10, UE in FIG. 1) is 1 (TABLE 5).

With respect to claim 17, Yi discloses a terminal (10, UE in FIG. 1), comprising: 
1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]), a memory, a communication interface, and one or more programs (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]), 
wherein the one or more programs are stored in the memory (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]) and configured to be executed by the processor to perform:
receiving a preset signaling (400, 410, 420, 430, 440 in FIG. 4) from a network device (20, BS in FIG. 1), wherein the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field) is used to activate or deactivate a measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1): and
controlling reporting (400, 410, 420, 430, 440 in FIG. 4) of a measurement report (paragraphs [0060], [0062], [0063]) according to the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field).


Yi does not disclose wherein the preset signaling contains a first signaling and a second signaling, and the first signaling is used to indicate to deactivate the measurement reporting function of one measurement of the terminal;
wherein the second signaling is used to indicate to activate the measurement reporting function of another measurement of the terminal, and wherein a type of the preset signaling is a medium access control (MAC) control unit (CE).

WU discloses wherein the preset signaling (S110, S120, S130 in FIG. 1; see the configuration signal and feedback configuration) contains a first signaling and a second signaling, and the first signaling (col. 5, lines 8-35, see the reporting deactivation signaling) is used to indicate to deactivate the measurement reporting function of one measurement of the terminal (S110, S120, S130 in FIG. 1; see the CSI from the UE);
wherein the second signaling (col. 5, lines 8-35, see the reporting activation signaling) is used to indicate to activate the measurement reporting function of another measurement (col. 6, lines 10-25, see the N cycles for cyclic feedback) of the terminal (S110, S120, S130 in FIG. 1; see the CSI from the UE), and wherein a type of the preset signaling is a medium access control (MAC) control unit (CE) (col. 5, lines 1-10, see the MAC-CE signaling).


WU teaches an improvement in improved feedback of CSI from the UE (col. 1, lines 23-31).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timing as taught by WU in the method, network, and devices of Yi to produce an expected result.   

 
With respect to claim 18, Yi discloses a network device (20, BS in FIG. 1), comprising: 
a processor (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]), a memory, a transceiver, and one or more programs (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]), 
wherein the one or more programs are stored in the memory (1052, 1051, 1053, 1062, 1063, 1061 in FIG. 10; paragraph [0141]) and configured to be executed by the processor to perform:
sending a preset signaling (400, 410, 420, 430, 440 in FIG. 4), wherein the preset signaling (paragraphs [0058] and [0094]; see measurement configuration and CSI request field) is used by a terminal (10, UE in FIG. 1) to activate or deactivate a measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) to control reporting (400, 410, 420, 430, 440 in FIG. 4) of a measurement report (paragraphs [0060], [0062], [0063]).

Yi does not disclose wherein the preset signaling contains a first signaling and a second signaling, and the first signaling is used to indicate to deactivate the measurement reporting function of one measurement of the terminal;
wherein the second signaling is used to indicate to activate the measurement reporting function of another measurement of the terminal, and wherein a type of the preset signaling is a medium access control (MAC) control unit (CE).




WU discloses wherein the preset signaling (S110, S120, S130 in FIG. 1; see the configuration signal and feedback configuration) contains a first signaling and a second signaling, and the first signaling (col. 5, lines 8-35, see the reporting deactivation signaling) is used to indicate to deactivate the measurement reporting function of one measurement of the terminal (S110, S120, S130 in FIG. 1; see the CSI from the UE);
wherein the second signaling (col. 5, lines 8-35, see the reporting activation signaling) is used to indicate to activate the measurement reporting function of another measurement (col. 6, lines 10-25, see the N cycles for cyclic feedback) of the terminal (S110, S120, S130 in FIG. 1; see the CSI from the UE), and wherein a type of the preset signaling is a medium access control (MAC) control unit (CE) (col. 5, lines 1-10, see the MAC-CE signaling).


WU teaches an improvement in improved feedback of CSI from the UE (col. 1, lines 23-31).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timing as taught by WU in the method, network, and devices of Yi to produce an expected result.   


With respect to claim 22, Yi further discloses wherein the processor is further configured to perform:
determining that the measurement reporting function (400, 410, 420, 430, 440 in FIG. 4) of the terminal (10, UE in FIG. 1) is disabled within a preset time period (paragraph [0059], see the signal transmission period and/or offset) according to the first signaling.


With respect to claim 24, Yi further discloses wherein the processor is further configured to perform:
determining that the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) is enabled within a preset time period (paragraph [0059], see the signal transmission period and/or offset) according to the second signaling.


With respect to claim 26, Yi further discloses wherein a bit number of a field in the preset signaling for activating or deactivating the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) is 1 (TABLE 5).


With respect to claim 28, Yi further discloses wherein the first signaling is used by the terminal (10, UE in FIG. 1) to disable the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) within a preset time period (paragraph [0059], see the signal transmission period and/or offset).


With respect to claim 30, Yi further discloses wherein the second signaling is used by the terminal (10, UE in FIG. 1) to enable the measurement reporting function (paragraphs [0060], [0062], [0063]) of the terminal (10, UE in FIG. 1) within a preset time period (paragraph [0059], see the signal transmission period and/or offset).

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 11/5/2021, with respect to 103 rejection based upon the YI reference the MOK reference have been fully considered and are persuasive.  The 103 rejection based on Yi and MOK and the finality have been withdrawn. 
However, upon further consideration, a new ground of rejection is made in view of Yi and WU.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        November 19, 2021